ITEMID: 001-24029
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: MONTCORNET DE CAUMONT v. FRANCE
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Robert Montcornet de Caumont, is a French national who was born in 1930 and lives in Briançon. He was represented before the Court by Mr E. de Caumont, of the Paris Bar.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant was prosecuted for exceeding the speed limit authorised outside built-up areas (173 k.p.h. instead of the permitted 130 k.p.h.) at Peyrolles on 1 June 1992.
In a judgment delivered on 16 December 1992, the Aix-en-Provence Police Court acquitted him, finding that there was insufficient evidence to convict.
On an appeal by the prosecution, the Aix-en-Provence Court of Appeal reversed that judgment on 5 May 1994 and found the applicant guilty of exceeding the speed limit. It imposed a fine of 3,000 French francs and disqualified him from driving for one month.
In its judgment, it held, inter alia:
“The aforementioned particulars in the incident report which served as the basis for the prosecution show that it was indeed the accused's vehicle, whose registration number and make were correctly noted, which was intercepted after its speed had been recorded. The gendarmes' findings are not refuted by the accused's bare denials ...
Consequently, ... this Court reverses the judgment appealed against and, there being no need to order additional investigations, finds the accused guilty as charged.”
The applicant appealed on points of law but, in a judgment delivered on 22 February 1995, the Court of Cassation dismissed his appeal.
The applicant's conviction therefore became final and on 22 April 1996 the Finance Department of the City of Marseilles issued a formal demand for payment of the fine that had been imposed by the Aix-en-Provence Court of Appeal in its judgment of 5 May 1994.
The applicant applied to the Aix-en-Provence Court of Appeal for relief under the Amnesty Act (Law no. 95-884 of 3 August 1995). The application was rejected by the Court of Appeal in a judgment of 15 December 1997, in which it found: “The offence the applicant has been found guilty of is excluded from the Amnesty Act by virtue of section 25(10) of that Act.”
The applicant appealed to the Court of Cassation. In a single ground of appeal, he relied on Article 6 § 1 of the Convention and “the rights of the defence as a whole”, essentially arguing that the Court of Appeal had not given adequate reasons to explain why the offence did not qualify for an amnesty under the Act. In his submission, he was entitled to an amnesty, as the only way he could be deprived of that right was by the retrospective application of the Amnesty Act.
In a judgment delivered on 21 September 1999 and served on 21 December 1999, the Court of Cassation dismissed the appeal.
“The following shall be excluded from the scope of this Act:
...
(10) The minor road-traffic offences referred to in sub-paragraph 2 of Article R. 256 of the Highway Code as worded on 18 May 1995.”
This provision was worded as follows under the decree of 23 November 1992, which came into force on 18 May 1995:
“Any breach of the Articles listed below ... shall give rise to the automatic deduction of points as follows:
1. Six points shall be deducted for relatively serious offences [délits] under the following Articles:
...
2. Four points shall be deducted for minor offences under the following Articles:
...
– ... exceeding the speed limit by 40 k.p.h. or more;
3. Three points shall be deducted for minor offences under the following Articles:
...
4. Two points shall be deducted for minor offences under the following Articles:
...
5. One point shall be deducted for minor offences under the following Articles:
...
I. – This decree shall enter into force on 1 December 1992.
II. – (a) The number of points to be deducted for offences proved ... prior to 1 December 1992 shall continue to be calculated in accordance with the provisions of the aforementioned decree of 25 June 1992.
(b) The number of points to be deducted for offences committed before 1 December 1992 but not proved until after that date shall be calculated in accordance with the provisions of this decree.
III. – The number of points allotted to each driving licence on 30 November 1992 shall be doubled on 1 December 1992.”
